Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 2, 4-8, 10, 11, 14-17, 19-25 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: a transmitter configured to transmit, to a destination network node in the wireless network, first data according to a lower layer protocol, wherein the first data comprises second data received from a source network node according to a higher layer protocol; and a receiver configured to receive a first acknowledgment, according to the lower layer protocol, transmitted from the destination network node in response to the destination network node receiving the first data, wherein the access point is configured to determine that the destination network node has received the first data and the second data without error based on the first acknowledgment according to the lower layer protocol received by the receiver, wherein the access point and the destination network node are configured to cooperate to suppress acknowledgements according to the higher layer protocol based on a response from the destination network node to a beacon transmitted by the access point advertising a capability of the access point to generate higher protocol layer acknowledgments based on lower protocol layer acknowledgments, and wherein the access point is configured to generate and transmit a second acknowledgment, according to the higher layer protocol, to the source network node, as an acknowledgment for the second data, as substantially recited in independent claims 1, 10 and 17. These limitations in combination with the remaining limitations of claims 1, 10 and 17, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Raya (US 2005/0185666) shows a server sends a data packet TCP-D to the Access Point AP. This packet is queued and as soon as the wireless layer is ready, the access 
In addition, Sherman (US 2005/0021864) shows a method for acknowledgement emulation.
However, neither of Raya nor Sherman disclose nor render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411